Exhibit 10.2

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT (this
“Amendment”) is made and entered into as of October 31, 2005 by and among each
of the parties identified on the signature page hereof as landlord, as landlord
(collectively, “Landlord”), and FIVE STAR QUALITY CARE TRUST, a Maryland
business trust, as tenant (“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease dated as of May 17, 2005 and that certain Second Amendment to
Second Amended and Restated Lease Agreement dated as of June 3, 2005 (as so
amended, the “Consolidated Lease”), Landlord leases to Tenant, and Tenant leases
from Landlord, the Leased Property (this and other capitalized terms used but
not otherwise defined herein having the meanings given such terms in the
Consolidated Lease), all as more particularly described in the Consolidated
Lease; and

WHEREAS, SNH/LTA Properties Trust has acquired certain real property and related
improvements located on land in Allegheny County and Beaver County,
Pennsylvania, as more particularly described on Exhibits A-83 through A-88
attached hereto (collectively, the “Third Amendment Property”); and

WHEREAS, SNH/LTA Properties Trust, the other entities comprising Landlord and
Tenant wish to amend the Consolidated Lease to include the Third Amendment
Property;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.     Effective as of the date hereof, Exhibits A-83 through A-88 are hereby
inserted into the Consolidated Lease as Exhibits A-83 through A-88.

2.     Effective as of the date hereof, the definition of “Additional
Properties” set forth in Section 1.2 of the Consolidated Lease is hereby amended
by deleting the existing definition and replacing it with the following
definition:

 

 

 


--------------------------------------------------------------------------------

 

 

“Additional Properties” shall mean, collectively, (i) the Properties described
in Exhibits A-30 and A-68 through A-88 hereof, and (ii) the LTA GMAC Leased
Property.

3.     The definition of “Existing Properties” set forth in Section 1.33 of the
Consolidated Lease is hereby amended by deleting the existing definition and
replacing it with the following definition:

“Existing Properties” shall mean the Properties described in Exhibits A-1
through A-29 and A-31 through A-67 hereof.

4.     Effective as of the date hereof, the definition of “Minimum Rent” set
forth in Section 1.69 of the Consolidated Lease is hereby amended by deleting
the existing definition and replacing it with the following definition:

“Minimum Rent” shall mean the sum of Thirty-One Million Nine Hundred One
Thousand Six Hundred Fifty-Two Dollars ($31,901,652) per annum.

5.     Effective as of the date hereof, Section 2.1 of the Consolidated Lease is
hereby amended by deleting subsection (a) in its entirety and replacing it with
the following:

(a) those certain tracts, pieces and parcels of land, as more particularly
described in Exhibits A-1 through A-88, attached hereto and made a part hereof
(the “Land”);

6.     Section 12.1(m) of the Consolidated Lease is hereby amended by deleting
it in its entirety and inserting the words “[INTENTIONALLY DELETED]” in its
place.

7.     Effective as of the date hereof, Tenant shall pay all Additional Rent and
Additional Charges related to the Third Amendment Property (which constitute
Additional Property) in accordance with the provisions of the Consolidated
Lease.

8.     As amended hereby, the Consolidated Lease is hereby ratified and
confirmed.

[Signature Page Follows.]

 

- 2 -

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first set forth above.

LANDLORD:

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC, HRES2 PROPERTIES TRUST, SNH
CHS PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, SPTMNR
PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST and SNH/LTA PROPERTIES GA LLC

By: /s/ John R. Hoadley

John R. Hoadley

Treasurer of each of the foregoing entities

TENANT:

FIVE STAR QUALITY CARE TRUST

By: /s/ Bruce J. Mackey Jr.

Bruce J. Mackey Jr.

Treasurer, Chief Financial Officer and Assistant Secretary

 

 

 


--------------------------------------------------------------------------------

[The following exhibits have been omitted and will be supplementally

furnished to the Securities and Exchange Commission upon request.]

EXHIBIT A-83

 

FRANCISCAN MANOR PROPERTY

EXHIBIT A-84

 

MOUNT VERNON OF ELIZABETH PROPERTY

EXHIBIT A-85

 

MOUNT VERNON OF SOUTH PARK PROPERTY

EXHIBIT A-86

 

OVERLOOK GREEN PROPERTY

EXHIBIT A-87

 

RIDGEPOINTE PROPERTY

EXHIBIT A-88

 

ROLLING HILLS MANOR PROPERTY

 